Kellam, J.,
(dissenting.) Notwithstanding the almost persuasive force of Judge Bennett’s reasoning in the foregoing opinion, a careful study of the various statutory provisions involved leads me to a conclusion different from that reached by the majority of the court. Of course, the purpose of this inquiry, and of statutory construction generally, is to ascertain the intention of the legislature, and the simple and direct question in this case is, did the legislature intend to discriminate between sales made under a general execution upon a money judgment and sales under a special execution upon a judgment requiring the sale of specific real estate? This was a foreclosure by advertisement, but Section 5428, Comp. Laws, seems intended to make the sale and deed in such case, at least in respect to the *294mortgagor, of the same effect as in foreclosure by action; and it is not suggested by either side but that the same rule applies as to rents and profits during the redemption year, whether the foreclosure is by advertisement or tjy action. Section 5430 provides that the foreclosure may be by action in the circuit court, and in such case the court may render judgment against the mortgagor for the amount due, and order a sale of the. mortgaged premises, or so much thereof as may be sufficient to make the amount so adjudged to be due. The judgment is precisely such a judgment as is described in Section 5112, one of the Sections of Chapter 13 on the execution of judgments in civil actions. This section, after providing that a general judgment may be enforced by a general execution, further provides that when a judgment requires the sale of particular property the writ shall recite the material parts of such judgment, and direct the proper officer to execute it by making sale of the property. The sale is to be conducted like a general execution sale, (Section 5436) and the purchaser receives just such a certificate as in a case of general execution sale, (Section 5437.) Ail these sections severally refer right back to the more general provision regulating sales on executions generally. Property so sold on special execution may be redeemed within one year, as though sold on general execution. Sections 5421, 5447. The property then is sold on execution, and is subject to be redeemed. It is true, as already noticed, that in the sections regulating the foreclosure of mortgages by advertisement and by action, it is specially provided that the property sold may be redeemed, and by whom. This was necessary, because Section 5150, providing for redemption generally, would not technically cover the case of a mortgagor whose equity was foreclosed under the power of sale in the mortgage, for he would not be “the judgment debtor;” but it is noticeable that the these sections, providing for the redemption of property sold under foreclosure, are nearly an exact repitition of the corresponding sections providing for redemption af*295ter sale under general execution with such modifications only as are made necessary by the difference in the character and relations of the parties. I think the legislature intended that property sold to enforce the judgment of the court, whether by general or special execution, should be upon the same footing as to redemption, and that the rights of corresponding parties in each case should be the same. I confess that it would have been more satisfactory if Section 5421 had named the purchaser and definitely declared his rights; but, if the theory just advanced is correct, that it was intended that all property so sold subject to redemption should hold .the same status during the redemption period, then it was not necessary to define the rights of a purchaser, because that is done in Section 5129. Section 5421 provides that a creditor holding a lien on the mortgaged property sold may redeem, and that, as such redemptioner, he has all the rights of a redemptioner from a general execution sale under Chapter 13. A redemptioner, under that chapter, is entitled to the rents and profits, (Section 5159;) so then is the redemptioner from a foreclosure sale. But it is inexplicable to me that the legislature should have deliberately ir tended that the purchaser should not have a right to the rents and profits, but that one redeeming from him should. I can see so reason for so preferring the redemptioner. While not so expressed as to compel that construction, I do not think it would be far fetched to say that the last clause of said Section 5421, reading: “And the mortgagor and his successor in interest has all the rights of the judgment debtor and his successor in interest as provided therein,” (Chapter 13,) — was intended to state the measure of such rights as though it read, “has the same rights as the judgment debtor,” etc. If it so read there would be little difficulty in reaching the conclusion that the mortgagor’s right to rents and profits during the year of redemption was the same as the judgment debtor’s, and that is fixed by said Section 5159. It is urged in the opinion that the inconsistency of giving the rents and profits to the pur*296chaser of mortgaged premises against the mortgagor in the face of Section 5431, providing that the mortgagor may retain possession during the redemption year, renders it entirely improbable that the legislature so intended; but why is such inconsistency more apparent in case of the mortgagor whose property is sold than in the case of a judgment debtor whose property is sold? The judgment debtor has the same right to the possession of the premises during the redemption period as the mortgagor, and yet, as against him, the purchaser is expressly given the right to the rents and profits by said Section 5159. I have but little doubt that Section '5159, giving rents and profits to the purchaser, was intended to apply to foreclosure sales under the judgment of the court, and, as already suggested, it is not claimed that the effect of such sale as to either the mortgagor, mortgagee or purchaser is different from that made under the power of sale by advertisement. The statute provides two methods of foreclosure, two ways of accomplishing the same end, and I think the same section (5159) is also applicable to sales made after advertisement, and so gives the right to rents and profits to the purchaser at such sale. Upon the same facts and the same law the North Dakota supreme court so held in Clement v. Shipley, 2 N. D. 430, 51 N. W. Rep. 414, and in several cases the California supreme court has also so held. See Knight v. Truett, 18 Cal. 113; McDevitt v. Sullivan, 8 Cal. 592; Walker v. McCusker, 71 Cal. 594, 12 Pac. Rep. 723. In the opinion of the court Judge Bennett points out the difference between the California procedure and our own for the foreclosure of a mortgage, but I am unable to see why this should control the question under discussion. In each state the mortgage is foreclosed by civil action, and in each case the judgment in respect to the mortgaged premises is the same, and is enforced in the same way. There, as here, the provision giving the purchaser the rents and profits is not a part of the foreclosure law, but is a section of the law regulating general execution sales and redemptions *297therefrom, and, as it seems to me, sustains the same relation to their statutory provisions regulating the foreclosure of mortgages as our corresponding section (5159) does to our provisions for mortgage foreclosures. I think the trial court was right in holding the purchaser at foreclosure sale entitled to the rents and profits during the redemption year.